PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/304,663
Filing Date: 17 Oct 2016
Appellant(s): SAUER et al.



__________________
MICHAEL L. SCARPATI
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on March 19th 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 19th 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 2, 4, 5, 7, 9, 10, 12-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Van lersel (EP 2649885 A1).

Regarding claim 1: Van lersel discloses a liquid edible oil continuous frying medium comprising 90-100wt% fat phase and 0-10wt% aqueous phase (see Van lersel abstract; paragraphs [0007]-[0010] and [0032]). Van lersel further discloses that the liquid frying medium comprises 0.5wt% anti-spattering emulsifier (e.g., lecithin) (see Van lersel abstract; paragraphs [0007]-[0010] and [0035]; Table 3), 1.5% salt, which is a known particulate anti-spattering agent (see Specification page 8, lines 14-21) and a known flavorant in the art (see Van lersel abstract; paragraphs [0007]-[0010] and [0033]; Tables 3 and 4) and from 0.05 to 2.5 wt% protein (see Van lersel abstract; paragraphs [0007]-[0010] and [0034]). Van lersel also discloses that the fat phase of the liquid edible frying medium comprises 10-30wt% of milk fat fraction with a melting point between 15ºC and 20ºC (see Van lersel abstract; paragraphs [0007]-[0010], [0021], Van lersel abstract; paragraphs [0007]-[0010] and [0030]). Given the fact the liquid frying medium comprises 90-100wt% fat phase, the claimed range contents of the milk fat, vegetable oil, anti-spattering emulsifier, particulate anti-spattering agent, water phase and protein recited in claim 1, overlap, lie inside or are close enough to the range contents of the milk fat, vegetable oil, anti-spattering emulsifier, particulate anti-spattering agent, water phase and protein disclosed by the prior art it would have been obvious to a skilled artisan that the amounts of constituents recited in claim 1, are but obvious variants of that disclosed in Van lersel (see MPEP §2144.05(I)).
In the alternative regarding the milk fat content recited in claim 1: Van lersel discloses the milk fat provides liquid edible oil continuous frying medium and the food prepared with the liquid edible oil continuous frying medium with the taste of butter (see Van lersel paragraphs [0006], [0019], [0025] and [0039]). Given the fact that adjusting an amount of a flavorant to attain desired flavor is well known and conventional, it would have been obvious to a skilled artisan to have modified Van lersel and to have adjusted the amount of milk fat in the liquid edible oil continuous frying medium in order to attain a desired flavor, and thus arrive at the claimed limitations.
Moreover, regarding the milk fat content recited in claim 1: attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered germane to the instant case.  At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. Thus, it would be within the purview of skilled artisan to modify Van lersel and arrive at the amounts of milk fat recited in claim 1 depending on what is desired in the final product by the skilled artisan. For example, adjust the amount of milk fat added to the liquid edible oil continuous frying medium in order to adjust the flavor of the liquid edible oil continuous frying medium, and thus arrive at the claimed limitations.
Regarding claims 2 and 12: Van lersel discloses a liquid edible oil continuous frying medium comprising 90-100wt% fat phase and 0-10wt% aqueous phase (see Van lersel abstract; paragraphs [0007]-[0010] and [0032]) with a fat phase comprising 0-90wt% of liquid vegetable oil (see Van lersel abstract; paragraphs [0007]-[0010] and [0030]). Given the fact the liquid frying medium comprises 90-100wt% fat phase, the claimed range content of the vegetable oil overlaps the content of the vegetable oil disclosed by Van lersel. Thus, a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claims 4, 13 and 14: Van lersel discloses a liquid edible oil continuous frying medium comprising 90-100wt% fat phase and 0-10wt% aqueous phase (see Van lersel abstract; paragraphs [0007]-[0010] and [0032]) with a fat phase comprising 0.1-5wt% of hard fat (see Val lersel paragraphs [0007]-[00010] and [0031]). Given the fact Van lersel. Thus, a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claims 5 and 15: Van lersel discloses a liquid edible oil continuous frying medium comprising 90-100wt% fat phase and 0-10wt% aqueous phase (see Van lersel abstract; paragraphs [0007]-[0010] and [0032]). Van lersel also discloses that the fat phase of the liquid edible frying medium comprises 10-30wt% of milk fat fraction with a melting point lower than 5ºC (see Van lersel abstract; paragraphs [0007]-[0010], [0021], [0025], [0029], [0034] and [0038]), which reads on the claimed limitations.
Regarding claims 6 and 16: Van lersel discloses a liquid edible oil continuous frying medium comprising 90-100wt% fat phase and 0-10wt% aqueous phase (see Van lersel abstract; paragraphs [0007]-[0010] and [0032]). Since the relative contents of water-phase recited in claims 6 and 16 lie inside the relative content of water-phase disclosed by Van lersel, a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claims 7 and 17: Van lersel discloses a liquid edible oil continuous frying medium comprising 90-100wt% fat phase and 0-10wt% aqueous phase (see Van lersel abstract; paragraphs [0007]-[0010] and [0032]). Van lersel also discloses that the fat phase of the liquid edible frying medium comprises salt (a known particulate anti-spattering agent (see Specification page 8, lines 14-21)) and two examples using 1.5% salt (see Van lersel abstract; paragraphs [0007]-[0010] and [0033]; Tables 3 and 4); However, since adjusting the amount of salt in order to attain desired flavor is well known and conventional, it would have been obvious to a skilled artisan to have 
Regarding claims 9 and 18: Van lersel discloses a liquid edible oil continuous frying medium comprising 90-100wt% fat phase and 0-10wt% aqueous phase (see Van lersel abstract; paragraphs [0007]-[0010] and [0032]). Van lersel further discloses that the liquid frying medium comprises 0.5wt% anti-spattering emulsifier (e.g., lecithin) (see Van lersel abstract; paragraphs [0007]-[0010] and [0035]; Table 3), which reads on the claimed limitations.
Regarding claims 10 and 19: Van lersel discloses that the liquid frying medium comprises from 0.05 to 2.5 wt% protein (see Van lersel abstract; paragraphs [0007]-[0010] and [0034]). Since the relative content of the protein recited in claims 10 and 19 overlap inside the relative content of the protein disclosed by Van lersel, a prima facie case of obviousness exists (see MPEP §2144.05).

Claims 20-22 are rejected under 35 U.S.C. 103 as being obvious over Van lersel as applied to claims 1, 2, 4, 5, 7, 9, 10, 12-15 and 17-19 above, and further in view of Bauer-Plank et al. (US 6,517,884).

Regarding claims 20-22: Van lersel discloses a liquid edible oil continuous frying medium comprising 90-100wt% fat phase and 0-10wt% aqueous phase (see Van lersel abstract; paragraphs [0007]-[0010] and [0032]) and 1.5% salt, which is a known Van lersel abstract; paragraphs [0007]-[0010] and [0033]; Tables 3 and 4), but fails to disclose potassium salt, choline salt and/or ammonium salt; However, Bauer-Plank discloses that adding 0.5wt% to 3wt% salts, such as sodium salts, potassium salts, choline salts and/or ammonium salts, to liquid edible frying oils to flavor and to improve spattering behavior is well known (see Bauer-Plank abstract; column 7, lines 39-56). Bauer-Plank also discloses of adjusting the salt content to attain desired flavor and/or splattering behavior (see Bauer-Plank column 7, lines 39-56). Therefore, it would have been obvious to a skilled artisan at the time the application was filed, to have modified Van lersel and to have used potassium salts, choline salts, ammonium salts and/or sodium salts in the liquid edible oil at the amount recited, in order to attain liquid edible oil with desired flavor and splattering behavior, and thus arrive at the claimed limitations.

(2) Response to Argument
The response is numbered according to Appellant’s arguments, highlighted in bold below.

Ground #1: The rejection of claims 1, 2, 4, 5, 7, 9, 10, 12-15 and 17-19 under 35 USC§103 over Van lersel.

Appellant argues on page 5 of the “Appeal Brief” that the prior art references fail to render the claimed invention obvious, because Van lersel discloses numerous embodiments with hundreds of possible permutations, and Appellant found that milk fat in amounts above 15wt% provided a product with overly strong butter flavor. Examiner respectfully disagrees.
Given the fact Van lersel discloses the same limited constituents recited in the claims, with overlapping contents, and since Appellant failed to show criticality for the presently claimed liquid edible oil continuous frying medium, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use liquid edible oil continuous frying medium which is both disclosed by Van lersel and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Moreover, Van lersel discloses the milk fat provides liquid edible oil continuous frying medium and the food prepared with the liquid edible oil continuous frying medium with the taste of butter (see Van lersel paragraphs [0006], [0019], [0025] and [0039]). Since adjusting an amount of a flavorant to attain desired flavor is well known and conventional, it would have been obvious to a skilled artisan to have modified Van lersel and to have adjusted the amount of milk fat in the liquid edible oil continuous frying medium in order to attain a desired flavor, and thus arrive at the claimed limitations.

Van lersel teaches away from the claimed invention, with respect to the milk fat component required by claim 1.

Appellant argues on pages 6-7 of the “Appeal Brief” that the prior art references fail to render the claimed invention obvious, because Van lersel discloses in paragraphs [0010] and [0020] that the liquid edible oil continuous frying medium preferably comprises at least 10wt%, or at least 70wt% of a milk fat based on the weight of the fat phase, which is more than the liquid edible oil continuous frying medium comprising 2 to 9 wt% milk fat recited in claim 1. Examiner respectfully disagrees.
	Van lersel discloses that the fat phase of the liquid edible frying medium comprises 10-30wt% of milk fat fraction with a melting point between 15ºC and 20ºC and 90-100wt% fat phase (see Van lersel paragraphs [0029] and [0032]). Given the fact the claimed milk fat is close enough to the milk fat content in Van lersel, it would have been obvious to a skilled artisan at the time the application was filed the milk fat content recited in claim 1, is but an obvious variant of that disclosed in Van lersel (see MPEP §2144.05(1)).
	In the alternative, Van lersel discloses the milk fat provides liquid edible oil continuous frying medium and the food prepared with the liquid edible oil continuous frying medium with the taste of butter (see Van lersel paragraphs [0006], [0019], [0025] and [0039]). Given the fact that adjusting an amount of a flavorant to attain desired flavor is well known and conventional, it would have been obvious to a skilled artisan to have modified Van lersel and to have adjusted the amount of milk fat in the liquid edible oil continuous frying medium in order to attain a desired flavor, and thus arrive at the claimed limitations.
	Moreover, regarding the milk fat content recited in claim 1: attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered germane to the instant case.  At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. Thus, it would be within the purview of skilled artisan to modify Van lersel and arrive at the amounts of milk fat recited in claim 1 depending on what is desired in the final product by the skilled artisan. For example, adjust the amount of milk fat added to the liquid edible oil continuous frying medium in order to adjust the flavor of the liquid edible oil continuous frying medium, and thus arrive at the claimed limitations.

Van lersel teaches away from the claimed invention, with respect to the water-phase limitation required by claim 1.

Appellant argues on pages 7-8 of the “Appeal Brief” that the prior art references fail to render the claimed invention obvious, because Van lersel discloses a liquid edible oil continuous frying medium (i.e., oil-in-water) that preferably comprises some water, whereas the current claims recite an oil-continuous frying medium comprising essentially no water-phase. Examiner respectfully disagrees.
Van lersel discloses a liquid edible oil continuous frying medium that may comprise some water, which is similar to the current disclosure (see Abstract and page 7, lines 14-22 of the current Specification), Van lersel also discloses an embodiment of liquid edible oil continuous frying medium compositions with 0wt% water-phase and 100wt% oil-phase (see Van lersel paragraph [0032]).

Van lersel fails to lead one of ordinary skill to a composition comprising 0.3 to 1.0wt% of a particulate anti-spattering agent.

Appellant argues on pages 8-10 of the “Appeal Brief” that the prior art references fail to render the claimed invention obvious, because Van lersel discloses two examples where the liquid edible oil continuous frying medium comprises 1.5wt% salt, which is higher than 0.3 to 1.0wt%, and fails to disclose adjusting salt content to attain desired flavor. Examiner respectfully disagrees.
As discussed above, Van lersel discloses that the liquid edible frying medium comprises salt (a known particulate anti-spattering agent (see Specification page 8, lines 14-21)) and two examples using 1.5% salt (see Van lersel abstract; paragraphs [0007]-[0010] and [0033]; Tables 3 and 4); However, given the fact salt is a known flavorant in the art, and since adjusting the amount of salt in order to attain desired flavor is well known and conventional, it would have been obvious to a skilled artisan to have modified the content of salt in the liquid edible frying medium in order to attain a liquid edible frying medium with the desired flavor, and thus arrive at the claimed limitations.
Bauer-Plank et al. (US 6,517,884), a reference used in the rejection of claims 20-22 above, discloses that adding 0.5wt% to 3wt% salts, such as sodium salts, potassium salts, choline salts and/or ammonium salts, to liquid edible frying oils to flavor and to improve spattering behavior, and to adjust the contents of the salts to attain desired flavor and/or spattering behavior is well known (see Bauer-Plank abstract; column 7, lines 39-56).

Appellant’s test data comparing compositions produced in accordance with present claims against the closest composition disclosed by Van lersel must be given weight.

Appellant argues on pages 10-12 of the “Appeal Brief” that the prior art references fail to render the claimed invention obvious, because in “Exhibit A” provided on September 16th 2019, Appellant showed that a composition in accordance with claim 1 (i.e., liquid edible oil continuous frying medium with essentially no water-phase), did not separate after a couple of days, and had a different splattering profile than the liquid edible oil continuous composition IV in Example 5 of Van lersel, which comprises about 6.18wt% water-phase. Examiner respectfully disagrees.
	Exhibit A does not compare a composition that commensurate in scope with the claimed composition, as the composition in Table 1 on page 4 of Exhibit A comprises a milk fat fraction, vegetable oil, Hardstock fat, anti-spattering emulsifier, sodium chloride (i.e., a particulate anti-spattering agent), no water, flavors, colorant and vitamins, 
Moreover, composition IV in Example 5 of Van lersel is not the closest prior art. While liquid edible oil composition IV is disclosed in Example 5 of Van lersel, it is represents an embodiment of the Van lersel’s invention comprising about 6.18wt% aqueous phase; However, Van lersel also discloses liquid edible oil compositions with 0wt% water-phase and 100wt% oil-phase (see Van lersel paragraph [0032]). Given the fact the disclosure of a prior art reference is not limited to examples or specific embodiment, a 0wt% water-phase and 100wt% oil-phase composition would have been a closer embodiment to the claimed invention.
Lastly, given the fact a liquid edible oil without a water-phase, would clearly be expected not to separate into a water phase and an oil phase, and to have a different spattering behavior than a liquid edible oil comprising a 6.18wt% water-phase, the different spattering behavior and water/oil separation observed in Exhibit A, is predictable and expected.

Ground #2: The rejection of claims 20-22 under 35 USC §103 over Van lersel in view of Bauer-Plank.
	As to the arguments regarding the prior art, it is most respectfully submitted that in response to Appellant’s argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that while Bauer-Plank et al. does not disclose all the features of the present claimed invention, Bauer-Plank et al. is used as teaching reference, and therefore, it is not necessary for these secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teach certain concepts, namely: Bauer-Plank et al. teaches of adding 0.5wt% to 3wt% salts, such as sodium salts, potassium salts, choline salts and/or ammonium salts, to liquid edible frying oils to flavor and to improve spattering behavior, and to adjust the contents of the salts to attain desired flavor and/or spattering behavior is well known (see Bauer-Plank abstract; column 7, lines 39-56). Thus in combination with Bauer-Plank, Van lersel discloses the presently claimed invention.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792   

/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.